Citation Nr: 0507164	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  96-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1941 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
November 2002 Board decision, the veteran's claim of service 
connection for asbestosis was reopened.  In September 2003 
the Board remanded the matter for further development.  


FINDING OF FACT

The veteran does not currently suffer from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and April 2003 and 
June 2003 duty to assist letters have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a January 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
only after that rating action was promulgated was VCAA signed 
into law.  Thereafter, the RO did furnish VCAA notice to the 
veteran in January 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In letters dated in April and June 2003, as well as the 
statement of the case and July 2002 supplemental statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations regarding these claims, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claim, including VA treatment records.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
RO hearing in April 1997.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.
 
Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service medical records appear to be negative for any lung 
disorders.  The veteran's September 1945 physical examination 
report upon separation from service evaluated his respiratory 
system as normal.  A May 1974 VA hospital report indicated 
that the veteran had a normal chest x-ray.  August 1979 VA 
medical records indicated that the veteran's lungs were clear 
to auscultation and resonant to percussion.  X-rays showed 
the chest and lungs appeared normal.  

A February 1989 letter from a private doctor, Dr. G. K. 
Friedman from the Texas Lung Institute, stated that it is 
possible to have a serious lung disease, which is not readily 
apparent on x-ray.  A serious asbestos-related disease, 
including cancer, can appear at any time despite current 
negative x-rays.  Dr. Friedman noted that the veteran's 
December 1988 x-ray showed slight pleural thickening 
bilaterally.  The doctor indicated that no diagnosis could be 
rendered at that time.  A September 1989 letter from Dr. 
Friedman, stated that the veteran had a history of asbestos 
exposure dating back from 1946 when he worked as a machinist.  
The veteran also worked as a fireman and an oiler aboard an 
Exxon tanker and then worked as a machinist for Shell 
chemical in the early 1950s.  Subsequently, until his 
retirement in 1979, he worked in various power plants.  Dr. 
Friedman stated that the veteran's chest x-ray showed 
bilateral pleural thickening and increased interstitial 
markings within the bases and it is probable that the veteran 
had asbestosis.  

A February 1990 VA medical record showed the veteran had a 
provisional diagnosis of asbestosis.  An April 1990 VA 
radiologic report indicated that the veteran's lung fields 
were clear and pleural plaques or pleural calcifications were 
not seen.  A June 1990 VA pulmonary consultation for 
asbestosis stated that the veteran claimed to have asbestos 
exposure when he worked in the engine room in the Navy.  He 
previously had colon cancer.  The veteran also apparently 
reported that he may have been exposed to asbestos when he 
worked as a construction worker.  The diagnoses included 
obesity, history of asbestos exposure, no evidence of 
asbestosism, and history of colon cancer.  A June 1990 VA 
radiologic report showed a negative chest exam.  A June 1990 
VA medical report stated that the veteran claimed to have 
asbestos exposure when he worked in the engine room in the 
Navy, and was required to work in the boiler room.  The 
veteran said that in the engine room, boiler room, and 
bunking quarters, there was piping insulated with asbestos.  
The examiner indicated that is wasn't clear whether the 
veteran handled the asbestos, however he was in close 
proximity to piping that was insulated with asbestos.  The 
veteran apparently did not have any difficulty until 1964 or 
1965 when he started to develop shortness of breath which has 
progressively gotten worst.  The veteran claimed that a few 
months earlier he was diagnosed with asbestosis at the 
Houston Lung Institute.  Evaluation of the veteran's 
respiratory system showed there was no cough, no 
expectoration, the respiratory rate and excursion was good, 
lungs were clear except for the fact there were some 
crepitant rales heard in the left base posteriorly only.  A 
January 1991 VA radiographic report showed the veteran had a 
negative chest exam.  

A March 1991 letter from a private doctor, Dr. Gomes from the 
Texas Lung Institute, showed that the veteran's April 1990 
pulmonary function studies represented a restrictive defect.  
Dr. Gomes commented that the veteran had evidence of 
asbestos-related pleural disease and pulmonary function 
abnormalities.  A July 1991 letter from Dr. Friedman 
indicated that the veteran's evaluation showed the veteran's 
chest had scattered inspiratory rales at both bases.  
Spirometry was abnormal and showed evidence of a restrictive 
defect.  The chest x-ray indicated bilateral pleural 
thickening and increases in the interstitial markings in the 
lower lung zones.  Dr. Friedman commented that the latter are 
accentuated due to overlying breast and soft tissue, and may 
also be increased due to slight elevation of the diaphragm.  

An August 1994 letter from Dr. Friedman, stated that the 
veteran's chest had respiratory rales at both bases which 
failed to clear with coughing.  Spirometry was abnormal and 
compatible with a restrictive defect, and suggested that 
there had been a significant decline from prior studies.  
Chest x-rays showed thickening along both lateral chest walls 
and appeared unchanged from prior years.  Minimal increased 
interstitial markings was suggested.  Dr. Friedman opined 
that the veteran had pulmonary asbestosis and decline in the 
lung function appears to have occurred since the veteran's 
last evaluation.  

An October 1994 VA treatment record in apparently reporting 
the history as given by the veteran, indicated that the 
veteran had shortness of breath from asbestosis.  

An April 1995 VA medical record showed that the veteran 
complained of an asbestos problem, shortness of breath, and 
coughing.  Apparently an April 1995 VA radiographic report 
revealed that the lungs were free of infiltrates and that 
minor linear scarring in the mid anterior lungfield on 
lateral view was noted unchanged since a prior study.  

A July 1995 VA pulmonary consultation indicated that the 
veteran had a history of asbestos exposure during service.  
Pulmonary Function Test showed mixed mild obstructive and 
restrictive defect.  There was no pleural plaque or evidence 
of fibrosis.  The examiner opined that the veteran did not 
have asbestosis or any asbestos related pulmonary problem.  
The examiner suspected that the restriction was related to 
the veteran's morbid obesity.  An accompanying June 1995 VA 
medical examination showed that the veteran complained of 
shortness of breath and painful deep breathing.  The 
examination showed restrictive ventilatory defect and no 
fibrosis.  

A September 1998 VA examination in reviewing the veteran's 
medical records indicated that during service the veteran was 
exposed to asbestos daily, working around boilers, feed 
pumps, and descaling evaporators.  Ten to twelve years ago, 
the veteran noted the onset of dyspnea and pain in his lungs 
when he exercised vigorously.  The examination stated that an 
August 1998 spirometry showed mild volume restrictions, and a 
July 1998 chest x-ray revealed a poor inspiratory effort but 
otherwise an unremarkable chest.  The examiner stated that 
the veteran had a history of asbestos exposure, with 
differing documentation from pulmonary physicians regarding 
the presence of asbestosis.  The examiner asserted that chest 
x-rays have been read as normal, but apparently in the 
private sector, in the mid 1990s, there were some pleural 
changes seen, as well as interstitial changes in the basis.  
The examiner opined that the veteran's spirometry showed a 
mild restrictive pattern due to body habitus.  The high 
resolution CAT scan ruled out pleural or parenchymal disease 
that would be expected with asbestos related chest diseases.  
The diagnoses was history of asbestos exposure, history of 
colon cancer, and mild restrictive pattern on spirometry 
likely due to body habitus.  An October 1998 radiographic 
report showed a normal chest.  A June 2001 CT scan of the 
chest showed an unremarkable CT scan of the chest that was 
unchanged since 1998.  An August 2001 VA treatment record 
assessed that the veteran did not have strong evidence for 
interstitial lung disease or asbestosis.  

The veteran was afforded another VA examination in February 
2003.  The examiner reviewed the claims folder in conjunction 
with the examination.  As in previous VA examinations, the 
veteran reported exposure to asbestos during service and 
reported that he saw fibers flying around during his work 
period.  The veteran complained of shortness of breath on 
exertion, which he reported started 15 years ago and 
progressively has been getting worst.  He complained of 
having a productive cough.  Upon physical examination the 
chest was clear to auscultation with a few scattered 
expiratory wheezes.  The examiner stated that February 2003 
pulmonary function tests did not show any airflow limitation.  
There was a moderate restrictive ventilatory defect present.  
The examiner found that the June 2002 chest x-ray showed 
clear lungs fields with no pleural effusions and commented 
that this was an essentially normal chest radiograph.  The 
examiner opined that after reviewing the veteran's medical 
records, pulmonary function testing, chest x-ray, and CAT 
scans of the chest, there was no evidence of asbestosis.  The 
examiner further stated that radiologically, there was no 
evidence of any exposure to asbestos, which includes pleural 
and diaphragnatic calcifications, pleural plaques, pleural 
effusion, and interstitial lung disease.  The examiner 
concluded that the veteran's pulmonary function testing 
(spirometry) revealed moderate restrictive ventilatory 
defect.  The examiner concluded that obesity was also a 
contributing factor, which can give rise to restrictive 
ventilatory impairment on spirometry.  

In a March 1990 statement, the veteran argued that he was not 
exposed to asbestos before service.  He stated that he worked 
in a machine shop from 1936 to 1941.  He indicated that he 
worked with asbestos as a construction worker from about 1965 
to 1979.  During his April 1997 RO hearing, the veteran 
testified that other than service he doesn't remember other 
asbestos exposure that could be related to his breathing 
problems.  He stated that he was exposed to asbestos every 
day in service that he went in the engine or fire room.  He 
indicated that his coughing related problems began 8 years 
ago.  The veteran said that he first started seeking medical 
treatment for these problems about 6 years ago, and that his 
symptoms include coughing and colon cancer.  

The veteran has asserted, and private and VA medical records 
in apparently presenting history as reported by the veteran 
have indicated, that he was exposed to asbestos in service.  
In March 2004, the National Personnel Records Center (NPRC) 
confirmed that records which would document the veteran's 
exposure to asbestos during service, either do not exist, the 
NPRC did not have them or that efforts to locate them would 
be futile.  The veteran maintains that he has asbestosis and 
that it is related to service.  However, the veteran as a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board acknowledges that a February 1990 VA medical record 
provided the veteran with a provisional diagnosis of 
asbestosis and that in the past, private doctors from the 
Texas Lung Institute diagnosed the veteran with asbestosis.  
As discussed above, Dr. Friedman in September 1989 diagnosed 
the veteran with probable asbestosis, and in August 1994 
opined that the veteran had pulmonary asbestosis.  Dr. Gomes 
in March 1991 found that the veteran had asbestos-related 
pleural disease and pulmonary function abnormalities.  Dr. 
Friedman appeared to have reviewed the veteran's radiographs 
and spirometry and Dr. Gomes stated that he reviewed the 
veteran's records from the Veteran's Administration Medical 
Center.  Although it appears that Dr. Friedman had examined 
the veteran on a few occasions, Dr. Gomes apparently did not 
personally examine the veteran.  Around that time, a June 
1990 VA pulmonary consultation found that there was no 
evidence of asbestosis.  

Conversely, subsequent to the asbestosis diagnoses from 1989 
to 1994, the veteran has been afforded a few VA examinations 
by different examiners who did not diagnose the veteran with 
asbestosis.  As discussed earlier, the veteran's July 1995 VA 
examination and pulmonary consultation indicated that the 
veteran did not have asbestosis or any asbestos related 
problem.  The September 1998 VA examination found that the 
high resolution CAT scan ruled out pleural parenchymal 
disease that would be expected with asbestos related chest 
diseases.  The examiner reviewed the veteran's medical 
records.  The examiner asserted that chest x-rays have been 
read as normal, but apparently in the private sector, in the 
mid 1990s, there were some pleural changes seen, as well as 
interstitial changes in the basis.  The examiner opined that 
the veteran's spirometry showed a mild restrictive pattern 
due to body habitus, and did not diagnose the veteran with 
asbestosis.  On the most recent VA examination in February 
2003, the examiner stated that the veteran's medical records 
were reviewed, as well as pulmonary function testing, chest 
x-ray, and CAT scans of the chest, and there was no evidence 
of asbestosis.  The examiner further stated that 
radiologically, there was no evidence of any exposure to 
asbestos, which includes pleural and diaphragnatic 
calcifications, pleural plaques, pleural effusion, and 
interstitial lung disease.  

The Board attaches significant probative value to the VA 
opinions, as they are well reasoned, detailed, consistent 
with other evidence or record, and included review of the 
claims file.  The VA opinions also appear to be based on and 
fully supported by the results of specialized testing 
undertaken with the express purpose of ascertaining whether 
or not the veteran does in fact suffer from asbestos-related 
lung disease.  Furthermore, they are more recent in time than 
the February 1990 VA provisional diagnosis indicating 
asbestosis, and the asbestosis diagnoses given by the private 
doctors, Dr. Friedman and Dr. Gomes.  Thus, although there 
are post-service private diagnoses suggesting asbestosis, the 
opinions of the private examiners are out outweighed by the 
more current competent evidence as provided by the VA 
examiners as set forth above.  As the more probative medical 
evidence establishes that the veteran does not have 
asbestosis, the claim of service connection for this disorder 
must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


